DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 07/30/20.  Claims 1-9 are still pending and have been considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 8 and 11 of the instant claim should be amended to recite “secured first data file”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Examiner notes that line 12 of the instant claim recites “publishing the secured first data file to a public network for unrestricted access to the first data file”, which does not appear to be supported in the original disclosure; in particular, paragraph [0029] of the Specification filed on 07/30/20 only describes publishing the secured first data file to a public network for unrestricted access to the secured first data file, and not for unrestricted access to the first data file.
Put another way, the original disclosure does not appear to reasonably describe how one would facilitate unrestricted access to the unsecured/unencrypted first data file by publishing a secured/encrypted version of the first data file because the act of securing the first data file with a first encryption key to form the secured first data file implies at least some degree of access restriction to the first data file in plain text form (ie. having unrestricted access to the secured first data file but not having access to the corresponding encryption key would result in having no access to the first data file; thus, access to the first data file is restricted to only those who possess the corresponding encryption key).
Therefore, Examiner respectfully submits that while the original disclosure does appear to reasonably describe providing unrestricted access to the secured first data file by publishing it on a public network, it still does not rise to the level of reasonably describing how unrestricted access is provided to the first data file itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (7,136,903).
Claim 1:  Phillips et al. discloses a method comprising:
providing a first data file(file data to be uploaded from client to remote file server) [column 21, lines 15-20];
requesting an encryption key from a key server by a first user via a communication network(remote file server encrypts already encrypted data key and transmits this to the client node) [column 17, lines 60-67 | column 18, lines 1-5];
receiving from the key server a first encryption key, the first encryption key for securing the first data file(data key is a two-way encryption/decryption key use to encrypt data) [column 18, lines 50-60];
securing the first data file with the first encryption key to form a secured first data file, the secured data file for being accessed in plain text only with access to the first encryption key(client encrypts file data in buffer using the data key) [column 21, lines 40-60];
storing the first encryption key in a key data store of the key server in association with the secured data file(remote file server stores one encrypted version of the data key for each client node…file header includes an object identifier for the particular data key used for encrypting the file data) [column 18, lines 55-65 | column 21, lines 35-45]; and
publishing the secured first data file to a public network for unrestricted access to the first data file(remote file servers are accessible through public servers when a user desires to join a particular virtual storage device) [column 10, lines 60-67 | column 11, lines 1-10].
Claim 2:  Phillips et al. discloses a method according to claim 1 comprising:
requesting, by a secure application, an access key for deciphering the secured first data file, the access key related to the secured first data file and for access thereto(client uses OID to retrieve appropriate data key) [column 22, lines 55-65];
receiving the access key from a key server(remote file server transmits encrypted data key to client) [column 22, lines 55-65]; and
deciphering the secured first data file with the access key by the secure application(client decrypts data in buffer using data key) [column 23, lines 15-25].
Claim 3:  Phillips et al. discloses a method comprising:
providing a first key server(plurality of remote file servers) [column 35, lines 5-15];
providing a second other key server [column 35, lines 5-15];
providing a first file for public access, the first file encoded with a cipher in reliance upon a key associated with the first file and stored within the first key server [column 18, lines 55-65 | column 21, lines 35-55];
providing a second file for public access, the second file encoded with a cipher in reliance upon a key associated with the second file and stored within the second key server(plurality of files are made accessible to a group of users...it is possible to use multiple data keys to encrypt data) [column 9, lines 15-25 | column 21, lines 35-45];
(remote file server checks to make sure client has sufficient access privilege rights to perform the requested file data or directory access) [column 22, lines 55-65 | column 34, lines 35-45]; and
upon accessing the second file, retrieving from the second other key server the key associated with the second file and stored within the second other key server for deciphering thereof, the key associated with the second file and stored within the second other key server accessible to the public via the at least one secure process and other than accessible to other than the at least one secure process [column 22, lines 55-65 | column 34, lines 35-45].
Claim 4:  Phillips et al. discloses the method according to claim 3 wherein within each of the first and second file is stored an indication of a key server having the key associated with the first file and the key associated with the second file stored therein [column 21, lines 35-45].
Claim 5:  Phillips et al. discloses the method according to claim 3 wherein a broker server has stored therein data relating the associated key associated with the first file to the first key server [column 12, lines 40-67 | column 21, lines 35-45].
Claim 6:  Phillips et al. discloses the method according to claim 5 wherein a broker server has stored therein data relating the associated key associated with the second file to the second other key server [column 12, lines 40-67 | column 21, lines 35-45].
Claim 7:  Phillips et al. discloses the method according to claim 3 comprising: duplicating the first key server to form the second other key server [column 35, lines 1-10].
Claim 8:  Phillips et al. discloses a method comprising:

providing a first file for public access, the first file encoded with a cipher in reliance upon a first key associated with the first file and stored within the first key server, the first key available via a secure process to all members of the public [column 9, lines 15-25 | column 21, lines 35-45];
providing a second file other than for public access, the second file encoded with a cipher in reliance upon a second key associated with the second file and stored within the first key server, the second key available to some users and unavailable to other users via the secure process(different user/groups have access to different files; thus, some files made available to some users/groups are not made available to other users/groups) [column 9, lines 15-25 & 60-67 | column 10, lines 1-10 | column 21, lines 35-45].
Claim 9:  Phillips et al. discloses a method comprising:
providing a first key server [column 35, lines 5-15]; and
providing a first file for public access, the first file encoded with a cipher in reliance upon a first key associated with the first file and stored within the first key server, the first key available via a secure process to members of the public unrelated to the first key associated with the first file(any user can obtain access privilege rights to request access after being invited and permitted to join group) [column 6, lines 45-55 | column 9, lines 15-25 | column 21, lines 35-45];
providing a second file other than for public access, the second file encoded with a cipher in reliance upon a second key associated with the second file and stored within the first key server, the second key available to some users and unavailable to other users via the secure process [column 9, lines 15-25 & 60-67 | column 10, lines 1-10 | column 21, lines 35-45].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,055,601. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of securing and publishing data files for public access, which specifically relies upon one or more key server(s) to provide the encryption/decryption keys.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.
U.S. Application No. 16/943,568
U.S. Patent No. 10,055,601
Claim 1, Claim 3, Claim 8, Claim 9
Claim 1, Claim 5, Claim 6, Claim 7, Claim 8, Claim 20
Claim 2, Claim 4, Claim 5, Claim 6, Claim 7
Claim 2, Claim 3, Claim 4, Claim 9, Claim 10, Claim 11, Claim 12, Claim 13, Claim 14, Claim 15, Claim 16, Claim 17, Claim 18, Claim 19


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lowry et al. (2014/0019753).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435